IN THE COURT OF APPEALS OF IOWA

                                     No. 13-0620
                                 Filed July 30, 2014


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JASON M. CURTIS,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Pottawattamie County, James M.

Richardson (Motion to Suppress) and Mark J. Eveloff (Jury Trial and

Sentencing), Judges.



      A defendant challenges his conviction based upon the ineffective

assistance of counsel. AFFIRMED.



      Mark C. Smith, State Appellate Defender, and Patricia Reynolds, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, Sharon K. Hall, Assistant Attorney

General, Matthew D. Wilbur, County Attorney, and Amy L. Zacharias, Assistant

County Attorney, for appellee.



      Heard by Vaitheswaran, P.J., and Tabor and Bower, JJ.
                                         2


VAITHESWARAN, P.J.

       James Curtis appeals his judgment and sentence for first-degree murder

and child endangerment causing death. He contends his trial attorneys were

ineffective in: (1) failing to object to comments made by the prosecutor during

trial and closing argument, (2) failing to timely and adequately object to the

State’s efforts to impeach a defense expert with extrinsic evidence, and (3) failing

to object to the admission of those portions of a recorded interview in which

Curtis considered invoking his Fifth Amendment right to remain silent.

       Curtis and the State acknowledge that, ordinarily, ineffective-assistance-

of-counsel claims are preserved for postconviction relief proceedings. See State

v. Biddle, 652 N.W.2d 191, 203 (Iowa 2002) (noting we generally preserve

ineffective-assistance-of-counsel claims for postconviction relief proceedings

“where an adequate record of the claim can be developed and the attorney

charged with providing ineffective assistance may have an opportunity to

respond to defendant's claims”). We conclude these claims should be preserved

for postconviction relief.

       AFFIRMED.